THE THIRTEENTH COURT OF APPEALS

                                   13-14-00058-CV


                              Mercedes Garza Paredes
                                         v.
                            Sergio Garza and Janahi Cruz


                                  On Appeal from the
                     93rd District Court of Hidalgo County, Texas
                            Trial Cause No. F-2470-09-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

January 22, 2015